[gnsqesokfvjp000001.jpg]EXHIBIT 10.01

 

 

Donald A. McCunniff

Senior Vice President, Human Resources

 

 

January 11, 2019

 

 

Via Federal Express

 

Mr. Robert J. Cardin

16775 Quayside Drive

Milton, GA  30004

 

Dear Bob:

 

Based on our recent meetings and dialogue, together with your background and
experience, I am pleased to offer you what I believe is an extremely attractive
opportunity to join Martin Marietta (“the Company”). This letter sets out the
offer terms and a brief position description.

 

Starting on or about March 1, 2019, you will assume the position of Vice
President and Controller to provide exceptional financial leadership for the
Company. Based in Raleigh, you will report to Jim Nickolas, Martin Marietta’s
Senior Vice President and Chief Financial Officer. Functionally, you will be
immediately responsible for corporate accounting, financial compliance and
financial planning and analysis for Martin Marietta globally.  In addition, you
will assume responsibility for the shared services functions at an appropriate
time during your first year with the Company (to be determined between Jim
Nickolas and you).

 

❖

Annual base pay for your first year of employment will be $350,000. You will be
paid
$14,583.00 on a semi-monthly basis. For all subsequent years, your salary will
be determined in accordance with our standard corporate practices and policies
in effect from time to time with respect to performance and salary reviews,
which are effective in March of each year.

 

❖

Upon hire, Management will recommend to the Management Development and
Compensation Committee of the Board of Directors that you be awarded a special
one-time grant of restricted stock units with a grant date fair value equal to
two times your annual base salary, or $700,000. These units, which assume
continuous employment through the fifth anniversary of your hire date, will be
subject to one-third ratable vesting immediately following your third, fourth,
and fifth years of employment.  

 

❖

Following 30 days of employment, the Company shall pay you a signing bonus of
$150,000, less applicable taxes. This payment is an expression of the Company’s
confidence in your ability with the expectation of continued future employment.
However, if you voluntarily terminate employment with the Company, or are
terminated for cause, within 24 months

 

2710 Wycliff Road, Raleigh NC 27607-3033

t. (919) 510•4791 f. (919) 510-4700 www.martimnarietta.com

 

--------------------------------------------------------------------------------

Mr. Robert J. Cardin

January 11, 2019

Page 2

 

 

from your hire date, you will be liable for repaying this one-time bonus within
30 days of the date of your termination.

 

❖

You will participate in our Executive Incentive Plan (“EIP”), which is our
annual cash bonus plan, at a target of 50% of your calendar year earnings
starting in 2019. Awards under the EIP are paid in cash and are based on (i) the
Company’s annual performance and (ii) your performance toward personal goals
established each year. Awards under the EIP may range from 0% to a maximum of
200% of target.  For informational purposes only, for the plan year 2017 that
was paid in March 2018, employees who were similarly situated to your new
position received bonuses that were at approximately 120% of target.

 

❖

Starting in 2019, you will participate in our Long Term Incentive Plan (“LTIP”),
under which awards are made in restricted stock units and performance share
units. LTIP awards have a target value and grant amount as determined each year
by the Management Development and Compensation Committee of the Board of
Directors. Management will recommend to the Committee that your initial target
value be 100% of your annual base salary. Two-thirds of the award will be
granted in restricted stock units, which are subject to continued employment and
vest ratably over three years. The remaining one-third will be issued in
performance share units, which cliff vest in three years subject to the
Company’s performance achievements and can range from 0-240% of the target
amount for the performance share awards.  

 

❖

You will be able to participate in our health and welfare plans. All employees
contribute toward the cost of benefit coverage according to the plan’s terms.
Importantly, you will be eligible to participate in the medical and dental plans
from your first day of employment.

 

❖

You will be eligible to participate in our retirement plans, which are currently
comprised of a defined benefit pension plan and a defined contribution plan. The
defined contribution plan is voluntary and provides a matching contribution from
the Company for participants.

 

❖

You will be eligible under the Martin Marietta vacation policy for four weeks of
paid vacation on an annual basis, which accrues monthly.

 

❖

You will be eligible under the Company’s relocation program for comprehensive
reimbursement of moving costs, relocation travel, and temporary housing expense
in Raleigh; specific details are included in the Company’s policy HR-7.4a. A
summary of this policy is enclosed.  

 

Enclosed is a brochure describing our health and welfare plans and retirement
plans available to salaried employees, as well as our Code of Ethical Business
Conduct.

 

 

--------------------------------------------------------------------------------

Mr. Robert J. Cardin

January 11, 2019

Page 3

 

 

There are two contingencies to this offer. First, you must successfully pass our
pre-employment drug screening (to which all our employees are subject). Second,
a background check must be concluded to the Company’s satisfaction. Finally, I
would be remiss if I didn’t underscore this employment offer should in no way be
considered an employment agreement between you and Martin Marietta. Either the
Company or you may terminate employment at any time with or without cause.

 

Bob, I know you will want to review this offer thoroughly, but I look forward to
your prompt response – and hope then to officially welcome you to our team. If
you have any questions, please don’t hesitate to call me or Jim Nickolas and
we’ll gladly address them. Otherwise, please sign where indicated below and keep
one original for your files and please return the duplicate to me for our files
in Raleigh.

 

 

Sincerely yours,

 

/s/ Donald A. McCunniff

 

 

Donald A. McCunniff

Senior Vice President, Human Resources

 

 

Enclosures

 

 

I accept this offer of employment as outlined in this letter.

 

 

 

_/s/ Robert J. Cardin_______________________1/11/19_________________

Robert J. CardinDate

 